DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 02/11/2022.
Claims 1, 7-13, and 17-20 have been amended.
Claims 1-20 are currently pending and have been examined.

Allowable Subject Matter

Claims 1-20 are allowed.  















Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

The Examiner has carefully reviewed the Applicants arguments and assertions filed on 12/20/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes managing in-store retail transactions.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). 
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 02/11/2022.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Further limited by keyword and text searching in PE2E Search Tool
Reviewed IDS in PE2E Search Tool
Inventor and Assignee name search in PE2E Search Tool
Forward/Backward search in PE2E Search Tool
PE2E Search Tool, GOOGLE, GOOGLE PATENTS, GOOGLE SCHOLAR, IP.COM, DIALOG
automatically deleting listing auction classified ad after payment transaction purchase 

Non Patent Literature:
IGI Global. QR Code Advertisements in Tourism Marketing.  (2017). Retrieved online 09/15/2021.
       https://www.igi-global.com/chapter/qr-code-advertisements-in-tourism-marketing/177050
G.D. Palmer.  “Once Something Is Sold on Craigslist Does the Ad Go Away?” (28 August 2012).  Retrieved online 03/03/2022.  https://yourbusiness.azcentral.com/once-something-sold-craigslist-ad-away-6901.html

Foreign Art:
FREY PETER MARTIN et al. (WO 2019/089970 A1). “A method comprises: positioning a card before a camera of a mobile device, wherein the card hosts a marker, wherein the mobile device includes a processor and a display, wherein the processor is in communication with the camera and the display; reading the marker via the camera; identifying the marker via the processor; accessing an augmented reality content based on the marker via the processor; and presenting the augmented reality content with respect to the card via the display.”

LIM JONG JIN. (KR 2020/0013208 A).  “The present invention relates to a QR code integrated application, which is a device having a QR code not input one by one, capable of easily obtaining information by a single scan, including lots of information, and used in various fields.  The QR code integrated application of the present invention may include a URL to directly move to a homepage only by scanning the QR code, thereby being very convenient.  In addition, a lot of free applications for scanning QR codes have been released.  However, if two or more pieces of information are required, treatment should be performed after the previous information is stored, and then information on a final stage is scanned, such that a separate application should be configured.  To this end, each application should be created in accordance with purpose, such that the inconvenience of installing several applications is caused to a user.  The QR code integrated application of the present invention realizes various QR code applying fields in one application.  According to the present invention, the convenience is provided by using one application in various fields if a user installs an application only one time.”

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)